DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejection of claims 1-3 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claim 1 has been amended, claims 14 and 17 have been cancelled, and claim 18 has been amended.  Thus, claims 1-13, 15, 16, and 18 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A storage detection method for assisting a storage device to realize smart storage, the method comprising:
detecting a storage state of the storage device, the storage state being associated with an opening state and a closing state of the storage device, the storage state being characterized by a change of state between the opening state and the closing state of the storage device;
upon detecting that the storage state of the storage device is changed, sending a request for updating storage information of an article to a server, which allows the server to obtain updated storage information of an article according to the request for updating storage information of an article;
wherein the storage device comprises a storage unit configured to perform an opening action according to a lifting gesture of a user.

Reasons for Allowance
Claims 1-13, 15, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Tang et al. [U.S. Patent 10,074,247], discloses an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) and a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38). However, no art of record discloses the gesture recognition module is configured to make the storage unit perform an opening action according to a lifting gesture of the user nor executing a closing action according to a pressing gesture of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689